Title: To Alexander Hamilton from Peter Colt, 7 November 1793
From: Colt, Peter
To: Hamilton, Alexander



Paterson [New Jersey] 7th. Novr. 1793
Sir.

Since the dismission of Mr. Pearce from the Service of the Society, it appears that many articles which were under his care are missing; & there is good ground to believe that he has sent from hence to Willmington many articles of Machinery that are the property of the Society. The Board of Directors at their late meeting have directed General Cumming to go to Willmington in order to Serch after & recover any property which may have been taken away clandestinly from the Factory here. As you have in Some Measure, heretofore, countenanced & patronised both Hall & Pearce, I thought it a duty in point of delicacy to inform you of these unfavourable appearances respecting those persons; & also in behalf of the Society to request your advice to Genl. Cumming how to proceed with them in case our Suspicions should prove to be well founded.
I am Sir   Your most obet & very huml Servt

P Colt
Honl. Alex. Hamilton

